Citation Nr: 1707738	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  13-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar degenerative disc and joint disease with chronic low back pain, claimed as a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Appellant had service in the Army Reserves, to include active duty for training (ACDUTRA) from June 1980 to August 1980 and from July 1981 to August 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 


REMAND

In a May 2013 substantive appeal, the Appellant requested a hearing before a member of the Board at his local RO.  The Appellant was scheduled for the requested hearing in October 2014, but as a result of being unable to attend on the scheduled date, the Veteran requested that his hearing be rescheduled.  The Appellant has not been rescheduled for the requested hearing.  Because hearings before the Board at the RO are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing before the Board.  Notify the Appellant and his representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




